Motions Denied; Dismissed and Memorandum Opinion filed October 13,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00424-CV

                     BORIS TWAIN CLEWIS, Appellant
                                        V.

                    HARRIS COUNTY, ET. AL. Appellees

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-42761

                 MEMORANDUM                     OPINION


      On January 12, 2015, appellant filed a motion to dismiss pursuant to section
27.001 of the Texas Civil Practice and Remedies Code. Appellant’s motion was
overruled by operation of law 30 days later, on February 11, 2015, when the trial
court did not rule on the motion. See Tex. Civ. Prac. & Rem. Code Ann. § 27.005
(West 2015). Section 27.008(b) of the Texas Civil Practice and Remedies Code
requires an appellate court to expedite an appeal from the trial court’s failure to
rule under section 27.005. Tex. Civ. Prac. & Rem. Code Ann. § 27.008(b).
Therefore, appellant’s notice of appeal was due on or before March 3, 2015. See
Tex. R. App. P. 26.1(b). On April 23, 2015, appellant Boris Twain Clewis filed a
“Notice of Expedited Appeal Pursuant to Texas Civ. Prac. & Rem. Code §§
27.001-011.”

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      On September 15, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). In response, appellant filed a motion to direct the district clerk and court
reporters to supplement the record. Appellant seeks to supplement the record with
motions he filed in the trial court, appellees’ amended petition, and appellant’s
responses to the amended petition. These items, if filed as part of a supplemental
record, would not overcome the untimely filing of appellant’s notice of appeal. See
In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005) (In an accelerated appeal, absent a
motion to extend time under Texas Rule of Appellate Procedure 26.3, “the
deadline for filing a notice of appeal is strictly set at twenty days after the
judgment is signed, with no exceptions[.]”). Appellant’s motion to supplement the
record is denied. In addition, prior to notice of dismissal, appellant filed a motion
to stay the underlying court proceedings. Because we lack jurisdiction over this
appeal, we deny appellant’s motion to stay the trial court’s proceedings.

                                          2
       Accordingly, the appeal is ordered dismissed.1



                                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




       1
          On July 28, 2015, appellees filed a motion to dismiss this appeal for want of
prosecution. Because we dismiss the appeal for want of jurisdiction, we deny as moot appellees’
motion to dismiss.

                                              3